PER CURIAM.
If this were a case of novel impression, more weight might be given to the argument advanced by the government in support of its contention as to the meaning of the words “single strand.” But the question has been several times before the courts, and it appears from examination of - the samples X and Y that goods- identically like the present importations were before this court when the decision of the Circuit Court in Trefousse v. United States, 144 Fed. 708, was affirmed several years ago. 154 Fed. 1005, 83 C. C. A. 679. A great deal of testimony has been taken in this case as to commercial designation, but it is so conflicting that we agree with the Board and the Circuit Court in the conclusion that it is impossible to deduce therefrom any semblance of uniformity. There is certainly not enough in it to warrant the reversal of the earlier decisions. Decision affirmed.